Case: 20-60763     Document: 00516153477         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 4, 2022
                                  No. 20-60763
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Maria Magdalena Lopez-Temaj,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 451 056


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Maria Magdalena Lopez-Temaj, a native and citizen of Guatemala,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   affirming without opinion the denial by an Immigration Judge (IJ) of her
   application for asylum, withholding of removal, and protection under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60763      Document: 00516153477          Page: 2   Date Filed: 01/04/2022




                                    No. 20-60763


   Convention Against Torture (CAT). Lopez-Temaj challenges the denial of
   her applications for asylum and withholding of removal on the grounds that
   she failed to demonstrate past persecution or a well-founded fear of future
   persecution. Because Lopez-Temaj fails to brief any challenge to the denial
   of relief under the CAT, her claim is abandoned. See Chambers v. Mukasey,
   520 F.3d 445, 448 n.1 (5th Cir. 2008).
          On petition for review, we review factual findings for substantial
   evidence and legal rulings de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001). Factual findings will not be overturned unless the
   evidence compels a contrary conclusion. Gomez-Palacios v. Holder, 560 F.3d
   354, 358 (5th Cir. 2009). Because the BIA affirmed the IJ’s order without
   opinion, we review only the IJ’s decision. Mireles-Valdez v. Ashcroft, 349 F.3d
   213, 215 (5th Cir. 2003).
          Lopez-Temaj contends that she experienced past persecution because
   her employer, a woman named Olga, threatened her with death or kidnapping
   if she did not leave the country. The evidence showed that Lopez-Temaj
   received only one isolated threat of kidnapping or death. She admitted that
   she had never before been threatened or harmed because of her race or her
   indigenous dialect, and that she believed her family was not treated
   differently than other families in Guatemala. Further, the record contains no
   evidence demonstrating that Olga harbored animus toward Lopez-Temaj on
   account of her race or her membership in the group of Guatemalans who
   speak a dialect. Thus, substantial evidence supports the IJ’s conclusion that
   Olga’s threat did not amount to persecution and that Lopez-Temaj was not
   persecuted on account of a protected ground. See Morales v. Sessions, 860
   F.3d 812, 816 (5th Cir. 2017). Because Lopez-Temaj failed to demonstrate
   persecution on account of a protected ground, which is dispositive of the
   issue of past persecution, it is unnecessary to address the IJ’s decision
   whether the Guatemalan government was unwilling or unable to control the



                                         2
Case: 20-60763     Document: 00516153477           Page: 3   Date Filed: 01/04/2022




                                    No. 20-60763


   persecutor. See Ortiz v. Garland, 6 F.4th 685, 691 (5th Cir. 2021) (declining
   to address issue of persecution when petitioner could not independently
   prove government was unwilling or unable to control violence).
          To prove a well-founded fear of future persecution, an applicant must
   demonstrate a subjective fear of persecution that is objectively reasonable.
   Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006). Significantly, Lopez-
   Temaj’s family remains in Guatemala and has not experienced any
   mistreatment or harm since Lopez-Temaj left the country. See Eduard v.
   Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004). Additionally, Lopez-Temaj
   testified only that she was unfamiliar with other parts of the country but did
   not state that she would be unsafe there. To the extent that Lopez-Temaj
   argues that her fear was objectively reasonable due to the pattern or practice
   of persecuting indigenous peoples in Guatemala and that she established a
   ten percent chance of future persecution, she did not present this argument
   to the BIA in her brief, and it is unexhausted. See Roy v. Ashcroft, 389 F.3d
   132, 137 (5th Cir. 2004) (stating that asylum applicant must properly exhaust
   claims before the BIA). Thus, the IJ’s decision that Lopez-Temaj failed to
   establish a well-founded fear of future persecution is supported by substantial
   evidence. See Eduard, 379 F.3d at 189.
          The IJ’s denial of Lopez-Temaj’s asylum application is supported by
   substantial evidence, and the evidence does not compel a contrary
   conclusion. See Gomez-Palacios, 560 F.3d at 358. Because Lopez-Temaj
   failed to meet the standard for asylum, she could not establish eligibility for
   withholding of removal; thus, her challenge to the IJ’s denial of her
   application for cancellation of removal fails. See Chen, 470 F.3d at 1138.
          The petition for review is DENIED.




                                         3